Citation Nr: 9905556	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical and thoracic spine disability.

2.  Entitlement to a rating in excess of 10 percent for 
hypothyroidism.

3.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

4.  Entitlement to a compensable evaluation for the residuals 
of excision of a synovial cyst of the left wrist.

5.  Entitlement to service connection for alopecia.


REPRESENTATION

Appellant represented by:	John Stevens Barry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to February 
1997.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board notes that the issues of entitlement to a total 
rating based upon unemployability due to service-connected 
disabilities and entitlement to service connection for right 
wrist disability, psychiatric disability, visual disability 
and edema of the lower extremities were addressed in the 
statement of the case, but were not addressed in the Form 9 
or other correspondence received from the veteran or his 
representative after the issuance of the statement of the 
case.  Therefore, the Board has concluded that the veteran is 
not currently seeking appellate review with respect to these 
issues.  

The issue of entitlement to service connection for alopecia 
is decided herein, while the other issues on appeal are 
addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable decision of the veteran's claim for service 
connection for alopecia.

2.  The veteran's alopecia originated in service.


CONCLUSION OF LAW

Alopecia was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.  

Service medical records show that the veteran was seen in 
December 1992 with a 7 month history of hair loss.  Alopecia 
was diagnosed.  At a VA examination in February 1998, it was 
noted that the veteran experienced hair loss in 1992 and was 
subsequently found to have hypothyroidism.  It was further 
noted that her hair had continued since 1992.  The impression 
following examination was that the veteran's thyroid disease 
was under control but she continued to have hair loss from 
the original onset of the hypothyroidism.

The medical evidence shows that the veteran developed 
alopecia in service due to hypothyroidism and that the 
alopecia is chronic.  Therefore, service connection is 
warranted for the alopecia.


ORDER

Entitlement to service connection for alopecia is granted.




REMAND

Although it appears from the post-service VA examination 
reports that the veteran is receiving treatment for 
hypothyroidism and migraine headaches, the RO has not 
attempted to obtain the records of any post-service treatment 
for these disabilities.  The Board further notes that 
although the veteran has been provided VA examinations of her 
spine and left wrist disabilities, the examination reports do 
not contain an adequate assessment of the functional 
impairment associated with the disabilities.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The veteran's most recent VA examination for hypothyroidism 
was performed in February 1998.  The veteran complained of 
weight gain and always feeling cold.  The examiner noted that 
the veteran had quit smoking in October 1997 and that at 
least some of her weight gain may have been due to quitting 
smoking.  The examiner further noted that the results of 
current laboratory studies were indicative of perfect thyroid 
control.  The examiner concluded that the veteran's thyroid 
disease was under control with residual thinning of her hair 
from the original onset of hypothyroidism.  In the Board's 
opinion, the examiner did not adequately address whether 
weight gain and a cold sensation are associated with the 
veteran's hypothyroidism. 

With respect to the veteran's migraine headaches, the Board 
notes that at a VA neurologic examination in February 1998, 
the veteran reported that she missed approximately 7 to 10 
days of work a year due to migraine headaches.  The record 
reflects that the RO has not attempted to obtain employment 
records documenting missed worked due to headaches.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to her pending claims.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records directly 
from the providers. 

2.  The RO should also request the 
veteran to provide evidence, such as 
employment records, documenting the 
impact of any of the disabilities at 
issue on her ability to work.  If 
requested by the veteran, the RO should 
provide any indicated assistance. 

3.  Then, the RO should schedule the 
veteran for an examination by a physician 
with appropriate expertise to determine 
the current extent of impairment from her 
service-connected disabilities of the 
cervical spine, thoracic spine, and left 
wrist.  The claims folder must be made 
available to the examiner so that the 
relevant medical history may be reviewed.  
All indicated tests and studies, 
including X-ray studies and range of 
motion studies in degrees, should be 
performed.  In reporting range of motion, 
the examiner should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should specifically 
identify the location of any degenerative 
changes of the veteran's cervical spine 
or thoracic spine.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  The functional impairment 
due to pain should be identified.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state. Moreover, 
there must be a full description of the 
effects of the disabilities on the 
veteran's ordinary activity.  The 
examiner should also provide an opinion 
concerning the impact of the disabilities 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent of disability 
attributable to the veteran's migraine 
headaches.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner so that the relevant medical 
history may be reviewed.  The examiner 
should elicit history concerning the 
frequency, duration and severity of the 
veteran's migraine headaches.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be provided.

5.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of impairment from 
hypothyroidism.  The claims folder must 
be made available to the examiner so that 
the relevant medical history may be 
reviewed.  All indicated studies must be 
performed.  All current manifestations of 
the disability should be identified.  The 
examiner should specifically indicate 
whether the disability is productive of 
fatigability, constipation, weight gain, 
muscular weakness, cold intolerance, any 
cardiovascular abnormality, sleepiness 
and/or any mental sluggishness or 
disturbance.  The examiner should also 
provide an opinion concerning the impact 
of this disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be provided.

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal, to 
include consideration of whether the 
veteran's cervical and thoracic spine 
disorders should be separately rated and 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1), 4.10, 4.40, 
4.45.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, she and her representative 
must be furnished a Supplemental 
Statement of the Case on all issues 
remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until she is otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

